By the Court.

Lumpkin J.
delivering the opinion.
Could Mays, under the facts of this case, re-issue the note sued on ?
Beck vs. Robley, cited in 1 Henry Blackstone, 89, note, (Chitty Jr. 399, 450 note,) was a case of this sort: Brown drew a bill upon Robley, which Robley accepted, payable to Hodgson or order. Robley did not pay it when it was presented, upon which, Brown took it up ; Brown afterwards endorsed it to Beck, and Beck brought an action upon it against Robley. But the jury thought that when Brown took up the bill, its negotiability ceased, and found forthe defendant. And on a rule nisi for a new trial, the Court thought the jury right. And Lord Mansfield said, “when a draft is given payable to A. or order, the purpose is, that it shall be *240payable to A. or order: and when it comes back unpaid, and as taken up by the drawer, it ceases to be a bill. If it were negotiable, Hodgson would be liable, for which there is no «olor.”
In the note before us, the consideration is expressed to be for the hire of a negro, which was never delivered; and on that account the note was returned to Mays. And Clower swears, that he afterwards paid Mays for the note. This is entirely another and new contract.
Judgment affirmed.